Filed 9/10/13 P. v. Leinenweaver CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)


THE PEOPLE,                                                                                  C072526

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF12228)

         v.

KIMBERLY MICHELLE LEINENWEAVER,

                   Defendant and Appellant.




         Defendant Kimberly Michelle Leinenweaver appeals following her conviction for
committing lewd and lascivious acts involving a 14- or 15-year-old victim at least 10
years younger than she (Pen. Code, § 288, subd. (c)(1)).1
         The trial court sentenced defendant to prison and, as relevant to this appeal,
ordered her to pay a fine of $1,140 pursuant to section 290.3. Defense counsel agreed
that the court need not “specify a breakdown” of the fine’s component fees and
assessments. Neither the minute order of sentencing nor the abstract of judgment gives
any indication of the amounts or statutory bases of that fine’s components.



1   Unspecified statutory references are to the Penal Code.

                                                             1
       Defendant contends, and the People properly concede, the trial court erred in
imposing a $1,140 fine pursuant to section 290.3 without articulating the amount of the
fine actually imposed under that section, or the statutory bases and amounts of applicable
fees and penalty assessments, as required by People v. High (2004) 119 Cal.App.4th
1192 (High). She urges us to remand the matter for a proper articulation of the amount of
the fine imposed under section 290.3 and the statutory bases and amounts of applicable
fees and penalty assessments. We agree.
       As we explained in High, the trial court must provide at sentencing a “detailed
recitation of all the fees, fines and penalties on the record,” including their amounts and
statutory bases. (High, supra, 119 Cal.App.4th at p. 1200.) All of these fines and fees
must be set forth in the abstract of judgment or probation minute order. (High, supra, at
p. 1200; People v. Eddards (2008) 162 Cal.App.4th 712, 717-718.) “[T]he inclusion of
all fines and fees in the abstract may assist state and local agencies in their collection
efforts. [Citation.]” (High, supra, at p. 1200.) Since a defendant cannot waive a
requirement that benefits another party, her waiver here does not satisfy the trial court’s
obligation to identify each fine and fee at sentencing and specify the statutory bases and
amounts for all fines, fees, and assessments imposed upon her.
       Here, section 290.3, subdivision (a) required the court to impose a fine of $300.
(§§ 290.3, 290, subd. (c).) The trial court did not specify the amount of the fine imposed
pursuant to section 290.3, nor the amount and statutory bases of the accompanying fees
and penalty assessments. Nor did the minute order provide this information.
Accordingly, we must remand the case to the trial court for it to delineate the amount of
the fine imposed pursuant to section 290.3, and the amount and statutory bases of the
accompanying fees and penalty assessments.
                                       DISPOSITION
       The judgment is affirmed. The case is remanded for the trial court to articulate the
amount of the fine imposed at sentencing pursuant to section 290.3, and the amount and

                                               2
statutory bases of the accompanying fees and penalty assessments. The court shall
prepare an amended abstract of judgment and forward a certified copy of the amended
abstract to the Department of Corrections and Rehabilitation.



                                           BLEASE                  , Acting P. J.


We concur:


         ROBIE                    , J.


         MAURO                    , J.




                                            3